DETAILED ACTION
Status of Claims:
Claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim requires “determining an anticipated flow rate…greater than a flow rate tolerated by a design hydraulic loading rate…” This limitation renders the claim indefinite because it is not clear how a flow rate is anticipated and if the claim actually requires a flow rate greater than the tolerated hydraulic loading or only to determine that an anticipated flow 
	The claim states “selecting one or more reactors…in a continuous flow mode…operating the one or more selected reactor in the continuous flow mode, such that after a second period of time the plurality of the reactors are all operating in the continuous flow mode.” It is not clear how selecting one or more reactors results in all of the plurality of reactors being operated in a continuous flow mode. 

Regarding Claim 2:
	The claim states “the continuous flow mode is associated with a hydraulic loading rate of 25% to about 50% of a hydraulic loading rate associated with the batch flow mode.” This limitation is indefinite because the continuous flow mode is used when the hydraulic loading rate is higher than that tolerated by the batch mode (see claim 1). 

Regarding Claim 3:
	The claim states “selecting the one or more reactor based on a current cycle period of the reactor.”  This limitation renders the claim indefinite because it is not clear if it is further limiting the “selecting ore or more reactor as being in a state capable of receiving the wastewater” or adding an additional selection step. If the claim is requiring an additional selection step it is not clear what the reactor is being selected for.

Regarding Claim 4:


Regarding Claim 6:
	The claim states “comprising selecting the one or more reactor responsive to the measured reactor parameter.” This limitation renders the claim indefinite because it is not clear if it is further limiting the selection step or adding an additional selection step. 

Regarding Claim 7:
	The claim states “determining the anticipated flow rate of the wastewater at the inlet of the reactors for a third period of time to be within the flow rate tolerated…” This limitation is indefinite for the same reasons as determining the anticipated flow rate is indefinite in claim 1. 
	The claim states “operating the one or more selected reactor in the batch flow mode, such that after a fourth period of time the plurality of the reactors are all operating in the batch flow mode.” This limitation renders the claim indefinite because it is not clear how operating one or more reactors in batch flow mode results in all the reactors being operated in a batch flow mode.  It is not clear if all reactors are required to be in batch flow mode regardless of the determined anticipated flow rate.

Regarding Claim 9:


Regarding Claim 10:
	The claim states “the anticipated flow rate is a flow rate expected after the amount of time of the transition period.” This limitation renders the claim indefinite because it is not clear what “anticipated” and “expected” are limited to. Any flow rate could be “expected” therefore it is not clear what would meet this limitation.

Regarding Claims 14 and 15:
	The claims limit the “expected rainfall” and “expected sewerage flow rate” however claim 12 from which they depend only require the expected rainfall and expected sewerage flow rate in the alternative. Therefore it is not clear if the claims are requiring the expected rainfall and expected sewerage flow rate or only limiting them if they are determined.  

Regarding Claim 16:
	The claim requires “the controller…to independently operate each of the reactors …responsive to…an anticipated flow rate” The “anticipated flow rate” renders the claim indefinite because it is not clear what “anticipated” is limited to.

Regarding Claim 17:

	
The remaining claims are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 16-18, 22, 23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilgram et al (US 6,383,389).

Regarding Claim 1:
	Pilgram teaches the method of treating wastewater with a sequencing batch reactor system having a plurality of reactors arranged in parallel (four SBRs) (see col. 11 lines 46-49), comprising: operating the plurality of the reactors in a batch flow mode (operated predominately as SBR) (see col. 11 lines 49-51); determining an anticipated flow rate of the wastewater at an inlet of the reactors for a first period of time to be greater than a flow rate tolerated by a design hydraulic loading rate of the reactors (for flow rates above the flow transition set-point, the flow rate is the anticipated flow rate); selecting one or more reactor as being in a state capable of receiving the wastewater in a continuous flow mode (designed to operate in a continuous flow mode) (see col. 13 lines 1-4); and operating the one or more 

Regarding Claim 2:
	Pilgram teaches the method of claim 1, wherein the continuous flow mode is associated with a hydraulic loading rate of about 25% to about 50% of a hydraulic loading rate associated with the batch flow mode (there are four reactors therefore the hydraulic loading rate is about 25%) (see col. 11 lines 46-49).

Regarding Claim 3:
	Pilgram teaches the method of claim 1, comprising selecting the one or more reactor based on a current cycle period of the reactor (the controller monitors the cycles therefore the selection is “based on” the current cycle) (see col. 11 lines 61-65).

Regarding Claim 4:
	Pilgram teaches the method of claim 3, comprising selecting the one or more reactor when the current cycle period is one of fill, decant, and idle (the reactor is switched to continuous mode in at least one of anoxic fill, aerobic fill (fill) filled settle (idle) or filled decant (decant) (see col 13 lines 5-10).


	Pilgram teaches the method of claim 1, further comprising measuring one or more parameter for each reactor selected from available fill volume, influent water composition, process water composition, and hydraulic loading rate (see Table 1, col. 13, influent composition, effluent (process water) and flow rate are measured (flow rate corresponds to hydraulic loading rate)).

Regarding Claim 6:
	Pilgram teaches the method of claim 5, comprising selecting the one or more reactor responsive to the measured reactor parameter (the reactors are selected responsive to flow rate (hydraulic loading)) (see col. 13 lines 1-3).

Regarding Claim 7:
	Pilgram teaches the method of claim 1, after the plurality of reactors are all operating in the continuous flow mode, determining the anticipated flow rate of the wastewater at the inlet of the reactors for a third period of time to be within the flow rate tolerated by the design hydraulic loading rate of the reactors (influent rate fell below transition set point) (see col. 12 lines 37-41); selecting one or more reactor as being in a state capable of receiving wastewater in the batch flow mode; and operating the one or more selected reactor in the batch flow mode, such that after a fourth period of time the plurality of the reactors are all operating in the batch flow mode (change the treatment system to batch flow mode) (see col. 12 lines 37-41).

Regarding Claim 8:
	Pilgram teaches the method of claim 1, wherein the continuous flow mode includes a transition period at an outset of the continuous flow mode, the transition period including react and settle cycle periods (batch mode includes react and settle cycle periods, and react and settle period before the continuous mode is considered to be the transition period) (see col. 11 lines 62-65).

Regarding Claim 9:
	Pilgram teaches the method of claim 8, wherein an amount of time of the transition period is sufficient to settle an effective amount of contaminants (any amount is considered to be an effective amount, there is a settling period therefore the time is sufficient).

Regarding Claim 10:
	Pilgram teaches the method of claim 9, wherein the anticipated flow rate is a flow rate expected after the amount of time of the transition period (the system changes mode based on flow rate therefore the anticipated flow rate is the flow rate expected after the transition period because it is the measured flow rate) (see col. 13 lines 1-3).

Regarding Claim 11:


Regarding Claim 12:
	Pilgram teaches the method of claim 1, further comprising determining at least one flow rate parameter selected from expected rainfall, actual rainfall, expected sewerage flow rate, and actual sewerage flow rate (influent rate) (see col. 13 lines 1-10).

Regarding Claim 13:
	Pilgram teaches method of claim 12, comprising determining the anticipated flow rate responsive to the at least one flow rate parameter (influent rate above the flow transition set point) (see col. 13 lines 1-10).

Regarding Claim 16:
	Pilgram teaches the sequencing batch reactor system, comprising: a plurality of reactors arranged in parallel (four SBRs, 2 shown in fig, 1) (see col. 11 lines 47-48, fig. 1), each of the reactors having an inlet (piping manifold 16) fluidly connectable to a source of wastewater and an outlet (decanting system 18); a loading subsystem configured to control a hydraulic loading rate of wastewater into each of the reactors through the inlet (pumping system with pump 14) (see col. 4 lines 44-50, fig. 1); a measuring subsystem configured to measure a parameter of each of the reactors and transmit an input signal corresponding to the measured parameter  

Regarding Claim 17:
	Pilgram teaches the system of claim 16, wherein the controller is configured to transmit the output signal to operate one or more reactor in the continuous flow mode responsive to the anticipated flowrate of the wastewater being greater than a design hydraulic loading rate of the plurality of the reactors and the one or more reactor being in the state capable of receiving the wastewater in the continuous flow mode (switching to continuous flow mode base on several factors) (see col. 8 lines 14-22).

Regarding Claim 18:
	Pilgram teaches the system of claim 16, wherein the controller is configured to determine the anticipated flow rate responsive to at least one flow rate parameter selected from expected rainfall, actual rainfall, expected sewerage flow rate, and actual sewerage flow rate (influent flow rate) (see col. 8 lines 14-22).

Regarding Claim 22:
	Pilgram teaches the system of claim 16, wherein the measuring subsystem comprises one or more of a flow meter, a pressure sensor, an oxidation-reduction potential sensor, a dissolved oxygen sensor, and a level sensor (see col. 6 lines 16-67).

Regarding Claim 23:
	Pilgram teaches the system of claim 22, wherein the controller is configured to determine the state of each of the reactors based on at least one of available fill volume (liquid level), influent water composition, process water composition, and hydraulic loading rate (influent flow rate) (see col. 8 lines 9-13).

Regarding Claim 26:
	Pilgram teaches the system of claim 16, wherein each of the reactors has a second inlet fluidly connectable to a source of oxygen (conduit 20 and air source 22) (see col. 4 lines 44-50).

Regarding Claim 27:
	Pilgram teaches the system of claim 26, wherein the controller is further configured to introduce an effective amount of aeration during the continuous flow mode (see col. 13 lines 11-13).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgram et al (US 6,383,389) as applied to claim 1 above, and further in view of Takemura et al .

Regarding Claim 14:
	Pilgram teaches the method of claim 12.
	Pilgram does not teach the expected rainfall is determined responsive to at least one of a predicted weather event, time of day, time of year, and geographic location. Pilgram further teaches that heavy rainfall creates a need for treatment systems to be able to accommodate high flow rates (see col. 1 lines 55-60).
	Takemura teaches the use of weather information (predicted weather events) to determine the use of sewage treatment devices. 
	Beyenbach teaches using historical data to better respond to changes in needed wastewater treatment (see pg. 4 para. 0010)
	Pilgram, Takemura, and Beyenbach are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to determine expected rainfall (changes in water flow rate) based on a predicted weather event, as disclosed by Takemura and use the predicted date to generate an anticipated flow rate (using current information to recognize similarities), as disclosed by Beyenbach because it allows the system to respond to peak loads (see Beyenbach para. 0010).

Regarding Claim 15
	Pilgram teaches the method of claim 12.

	Takemura teaches the use of weather information (predicted sewerage event) to determine the use of sewage treatment devices. 
	Beyenbach teaches using historical data to better respond to changes in needed wastewater treatment (see pg. 4 para. 0010)
	Pilgram, Takemura, and Beyenbach are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to determine expected sewerage flow rate (changes in water flow rate) based on a predicted sewerage event, as disclosed by Takemura and use the predicted date to generate an anticipated flow rate (using current information to recognize similarities), as disclosed by Beyenbach because it allows the system to respond to peak loads (see Beyenbach para. 0010).

Regarding Claim 20:
	Pilgram teaches the system of claim 18.
	Pilgram does not teach the controller is configured to determine the anticipated flow rate responsive to at least one of a predicted weather event, a predicted sewerage event, time of day, time of year, and geographic location. Pilgram further teaches that heavy rainfall creates a need for treatment systems to be able to accommodate high flow rates (see col. 1 lines 55-60).

	Beyenbach teaches using historical data to better respond to changes in needed wastewater treatment (see pg. 4 para. 0010)
	Pilgram, Takemura, and Beyenbach are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to determine expected rainfall (changes in water flow rate) based on a predicted weather event, as disclosed by Takemura and use the predicted date to generate an anticipated flow rate (using current information to recognize similarities), as disclosed by Beyenbach because it allows the system to respond to peak loads (see Beyenbach para. 0010).

Regarding Claim 21:
	Pilgram, as previously modified teaches the system of claim 20.
	Beyenbach further teaches that the controller is programmable to recognize trends of the anticipated flow rate on a schedule and transmit the output signal responsive to the recognized trends (self-learning controls) (see Beyenbach pg. 4 para. 0010).
	It would have been obvious to one skilled in the art to modify the controller of Pilgram to recognize trends, as taught by Beyenbach, because it allows for optimal operation due to the automated controls (see Beyenbach pg. 4 para. 0010).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgram et al (US 6,383,389) as applied to claim 18 above, and further in view of Albert (US 2013/0146535).

Regarding Claim 19:
	Pilgram teaches the system of claim 18.
	Pilgram does not teach the controller is operably connected to a rain sensor configured to transmit a measurement for the actual rainfall to the controller. Pilgram further teaches that heavy rainfall creates a need for treatment systems to be able to accommodate high flow rates (see col. 1 lines 55-60).
	Albert teaches a rain sensor configures to transmit a measurement for actual rainfall to a controller (see para. 0032, 0063, 0065).
	Pilgram and Albert are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to add the rain sensor or Albert and transmit the data to the controller of Pilgram because it is desirable in Pilgram to control the system in response to influent flow (see Pilgram col. 2 lines 53-56) and rainfall effects the influent flow (see Pilgram col. 1 lines 55-60).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgram et al (US 6,383,389) as applied to claim 16 above, and further in view of Probst (US 2007/0119763).

Regarding Claim 24:
	Pilgram teaches the system of claim 16.

	Probst teaches SBRs connected to an equalization tank (see para. 0069).
	Pilgram and Probst are analogous inventions in the art of treating wastewater with SBRs. It would have been obvious to one skilled in the art to add the equalization tank of Probst to the effluent system of Pilgram because it is the simple addition of a known tank to a known system, obviously resulting in the equalization of flow exiting the system (see Probst para. 0005). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).
	
Regarding Claim 25:
	Pilgram teaches the system of claim 16.
	Pilgram does not teach at least one surge tank having an inlet fluidly connectable to the source of the wastewater and an outlet fluidly connected to the inlet of each of the reactors.
	Probst teaches at least one surge tank (equalization tank) having an inlet fluidly connectable to the source of the wastewater and an outlet fluidly connected to the inlet of each of the reactors (see para. 0062).
	Pilgram and Probst are analogous inventions in the art of treating wastewater with SBRs. It would have been obvious to one skilled in the art to add the equalization tank of Probst upstream of the SBRs of Pilgram because it is the simple addition of a known tank to a known system, obviously resulting in the equalization of flow entering the reactors (see Probst para. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/2/2022